DETAILED ACTION
Claims 1 – 20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hutsell et al (US 7,647,467) describes DRAM memory with an interface for transmitting data clock and strobe signals, as well as sending training values.  Hsu et al (US 2014/0195728) teaches delay training of memory interfaces. Yeung et al (US 2016/0314822) teaches delay training between the memory interfaces by way of signals from host interface.  Helmick et al (US 2018/0059933) generically describes functionality of Dram based DIMMs, including RDIMM and LRDIMM.

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination fail to teach the claim limitations as set forth in each independent claim.
 memory module comprising a device controller configured to communicate with a host device based on a first  interface including a first clock signal, a first data signal, and a first data strobe signal and to operate in one of a first operation mode or a second operation mode depending on an operation mode control value from the host device; and a memory device configured to communicate with the device controller based on a second interface including a second data signal and a second data strobe signal, wherein the device controller comprises a first logic circuit configured to transmit a predetermined training result value to the host device depending on a training control value from the host device, when training is performed on a third interface being a virtual interface recognized by the host device in the first operation mode.
With respect to claim 12, the prior art does not teach performing an initialization operation in one of a first operation mode or a second operation mode depending on an operation mode control value from a host device; receiving, from the host device, a training mode enable signal for training a virtual interface between the memory device and a virtual data buffer recognized by the host device as being included in the memory module, after the initialization operation is performed in the first 15operation mode; receiving a training control value corresponding to a delay value of the virtual interface from the host device, after the training mode enable signal is received; and transmitting a predetermined training result value to the host device depending on the received training control value.
With respect to claim 19, the prior art of record does not teach a memory module comprising a device controller configured to communicate with a host device based on a first interface; and a memory device configured to communicate with the device controller based on a second interface, 20wherein, when a first training operation is performed on the first interface by the host device, the device controller transmits a training result value obtained depending on the first training operation to the host device, and wherein, when a second training operation is performed on a third interface being 
The prior art of record does teach memory modules with device controllers and interfaces, as well as performing delay training of the memory. However the examiner finds that it would be improper to reject the claims with the prior art references as any combination of the references would not be able to demonstrate the training operation being performed on a third interface that is a virtual interface. The examiner finds that one of ordinary skill in the art at the time of filing would not find this functionality obvious to apply to any of the prior art references cited by the examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ZACHARY K HUSON/Primary Examiner, Art Unit 2181